In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00331-CV

MELANIE KAY GILLESPIE AND ALL             §   On Appeal from County Court at Law
OTHER OCCUPANTS, Appellant                    No. 2
                                          §
                                              of Parker County (CA-20-006)
V.                                        §
                                              February 25, 2021
                                          §
                                              Memorandum Opinion by Justice
RICHARD ERKER, Appellee                       Birdwell


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.




                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Wade Birdwell__________________
                                         Justice Wade Birdwell